Citation Nr: 1642400	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from February 1987 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2014, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for May 14, 2015, in Boston, Massachusetts.  A review of the file indicates that the Veteran appeared at the RO on the day of his scheduled hearing, but decided not to proceed with his hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

The Veteran is not shown to have a hearing disability in either ear for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has objected to the adequacy of the examination asserting that the examination was conducted in silence and was not representative of real-life situations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  The VA medical opinion is adequate.  The medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history and considered the Veteran's assertions of noise exposure during his active service.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim for hearing loss in October 2011, which was denied by the September 2012 rating decision.  The Veteran asserts that he has hearing loss due to exposure to high level noise during his naval service.  In a December 2011 statement, the Veteran explained that in April 1988 he reported to his first command on a 47 year old auxiliary repair ship, which was not outfitted with the latest and greatest of anything.  He reported working in the Inside Machine Shop, most of which contained older and louder machinery.  He asserted that they were not afforded adequate hearing protection, but that being only 18 at the time, he did not worry about the noise.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his MOS and type of service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the Veteran was afforded a VA examination in December 2011, at which audiometric testing failed to show hearing loss for VA purposes in either ear.  A review of the claims file does not show that audiometric testing has ever shown the Veteran to have hearing loss in either ear for VA purposes.  

The Board notes that the Veteran's representative asserted that the Veteran's entrance and exit examinations were conducted under the whisper voice test, and thus, are not adequate for VA purposes.  However, a review of the Veteran's STRs shows that the Veteran underwent audiometric testing on February 1987, November 1987, May 1989, July 1990, September 1990, March 1992, March 1994, and August 1994, none of which showed hearing loss in either ear for VA purposes.  As such, the record contains multiple occurrences of audiometric testing during the Veteran's active service.

The Board has carefully reviewed the Veteran's claim, including his December 2011 letter in which he reported being told by the hearing technician that he had minimal hearing loss.  The Veteran noted that the test was conducted in silence, which he asserted was not representative of real life.  He asserted that his hearing had been damaged further than minimal.

The Board is extremely sympathetic toward the Veteran's claim and is deeply appreciative of his naval service, including his service during the Gulf War.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board does not take a position with regard to the administration of hearing tests or whether they are reflective of real life, such rules and regulations are promulgated by Congress, and the Board is required to enforce those laws.  While "hearing loss" may exist at a level below what is considered to be a disability, VA regulations very specifically describe a level of hearing acuity that is considered to be a disability.  Unfortunately, until hearing acuity reaches that point, service connection cannot be granted as a matter of law.  Should the Veteran's hearing deteriorate, he is encouraged to file a new claim.

Here, the Veteran was provided with a VA examination which did not show hearing loss for VA purposes.  The Veteran has not presented the results of any additional hearing testing or alleged that his hearing acuity has worsened since his last examination.  As such, the evidence of record does not show evidence of a present hearing loss disability; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim of entitlement to service connection for hearing loss is denied.


ORDER

Service connection for hearing loss is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


